Exhibit 10.1 - Merger Agreement
 
MERGER AGREEMENT
 
THIS MERGER AGREEMENT (which together with the attached exhibits, are referred
to herein as “Agreement”) is entered into on June 11, 2010, by and between
VizStar, Inc., a Nevada corporation (the “Company”), Celestial Jets, Inc., a New
York corporation (“XYZ”), and the shareholders of XYZ who agree to become
parties to this Agreement (“XYZ Shareholders”) evidenced by their signatures
hereto.
 
WHEREAS, the XYZ Shareholders wish to exchange and the Company desires to
acquire the XYZ Shares, as defined below, in exchange for 35,633,584 shares of
the Company’s common stock (representing 54.14% of the outstanding capital stock
at Closing), as defined below, and 16,000,000 Common Stock Purchase Warrants, as
defined below, upon the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of and in reliance on the mutual promises and
representations and warranties contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, XYZ, the XYZ Shareholders and the Company agree as follows:
 
1.            Definitions
 
1.1           “Associate” means with respect to any person, (i) any member of
the immediate family of such person, (ii) any entity of which such person, or
any member of the immediate family of such person, directly or indirectly, owns
any equity interest, (iii) any entity of which such person, or any member of the
immediate family of such person, serves as a director or executive officer, and
(iv) any entity that directly or indirectly controls, or that is directly or
indirectly controlled by or under common control with, such person or any member
of the immediate family of such person.
 
1.2           “Company Disclosure Documents” means the Company Financials (as
defined herein), material agreements and corporate documents, and other
information related to the Company that are material to its operations since
inception.
 
1.3           “Liabilities” means liabilities, obligations, or commitments of
any nature, absolute, accrued, contingent, or otherwise, known or unknown,
whether matured or unmatured.
 
1.4           “XYZ Shares” means all the issued and outstanding shares of XYZ,
comprising of 200 shares of Common Stock or such number of shares as is
delivered.
 
1.5           “Company Shares” means shares of common stock in the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           “XYZ Disclosure Documents” means the XYZ Financials (as defined
herein), material agreements and corporate documents, and other information
related to XYZ that are material to its operations since inception.
 
1.7           “XYZ Assets” means assets (excluding the books and records of the
XYZ Shareholders), properties, leases, contracts, agreements, and rights of XYZ
of every type and description, real, personal, and mixed, tangible and
intangible, including without limitation, all cash on hand and in banks, trade
accounts receivable, other accounts receivable, deposits, prepaid items,
furniture and fixtures, office equipment and supplies, real property and
improvements, leases and leasehold improvements, trademarks, other tangible
properties, and its business as a going concern, goodwill and proprietary
computer software operating system, as contained in the XYZ Financials.
 
1.8           “Person” means any individual, corporation, professional
corporation, limited partnership, association, or any other legal entity through
which an individual or business might organize himself or itself.
 
1.9           “Subsidiary” means any corporation, joint venture, or other entity
in which either the Company, the XYZ Shareholders, or any other person directly
or indirectly own any voting or equity interest.
 
1.10         “Tax” or “Taxes” mean any federal, state, local, or foreign income,
gross receipts, profits, franchise, doing business, transfer, sales, use,
payroll, occupation, real or personal property, excise and similar taxes
(including interest, penalties, or additions to such taxes).
 
1.11         “Tax Returns” or “Tax Reports” mean all returns, reports,
estimates, information returns, and statements of any nature with respect to
Taxes.
 
2.            The Merger and the Acquisition of XYZ Shares
 
2.1           The Merger and the Acquisition. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date, as defined in Paragraph 3.1,
XYZ will merge into a wholly-owned subsidiary of the Company, all the issued and
outstanding shares of stock of XYZ will be cancelled, and the XYZ Shareholders
will be entitled to receive the merger consideration set forth in this
Agreement.
 
2.2           Merger Consideration. In exchange for the XYZ Shares, the Company
shall issue and deliver to the XYZ Shareholders Thirty Five Million (35,633,584)
shares of the Company’s common stock (representing 54.14% of the outstanding
capital stock at Closing) and Sixteen Million (16,000,000) Common Stock Purchase
Warrants (the “Warrants”) in the form attached as Exhibit W.
 
2.3           Adjustment to Merger Consideration. In the event one or more of
the XYZ Shareholders listed on the signature page hereof are unable to deliver
any of the XYZ Shares, number of the Shares and warrants described in Section
2.2 shall be decreased by the percentage of XYZ Shares which cannot be delivered
at Closing.
 
 
2

--------------------------------------------------------------------------------

 
 
3.            Closing
 
3.1           Date and Place. The closing of the merger, the cancellation of the
outstanding XYZ Shares and the payment of the merger consideration (the
“Closing”) shall occur on a date (“Closing Date”) to be mutually agreed upon by
the XYZ Shareholders and the Company after the exchange of all books, records,
financial information, documents, and other materials reasonably deemed
necessary to completion of the transaction contemplated under this Agreement.
The exchange of documents under this Agreement shall begin as soon as possible
after execution. In any case, the Closing Date shall be no later than June 30,
2010, unless agreed upon by the parties, and the effective date of this
transaction shall be the date of Closing (the “Effective Date”).
 
3.2           Transactions and Document Exchange at Closing. At the Closing, the
following transactions shall occur and documents shall be exchanged, all of
which shall be deemed to occur simultaneously:
 
(A)          By the XYZ Shareholders. The XYZ Shareholders will deliver, or
cause to be delivered, to the Company:
 
(1)           The documents necessary to transfer the XYZ Shares to the wholly
owned subsidiary of the Company into which XYZ is to merge pursuant to this
Agreement, in proper form and substance reasonably acceptable to the Company;
 
(2)           The Certificate of Representations and Warranties executed by the
President of XYZ;
 
(3)           The opinion of counsel as set forth in Paragraph 7.6;
 
(4)           Such other documents, instruments, and/or certificates, if any, as
are required to be delivered pursuant to the provisions of this Agreement, or
which are reasonably determined by the parties to be required to effectuate the
transactions contemplated in this Agreement, or as otherwise may be reasonably
requested by the Company to further the intent of this Agreement;
 
(5)           Audited financial statements of XYZ dated as of its most recent
year end prior to the Closing Date covering all operations since the inception
of XYZ. Such financial statements shall be audited by a certified public
accounting firm. The XYZ Shareholders shall also deliver or cause to be
delivered all books and records of XYZ to the extent available and necessary to
perform an audit of its book as of its most recent month end prior to the
Closing Date in accordance with Regulation S-X, which books and records shall
present fairly the financial condition and results of the operations of XYZ
since the date of its audited financial statements, in accordance with generally
accepted accounting principles applied on a basis consistent with prior
accounting periods.
 
 
3

--------------------------------------------------------------------------------

 
 
(6)           A certificate dated within 30 days of the Closing Date from the
Secretary of State of New York to the effect that XYZ is in good standing in the
State of New York; and
 
(7)           All federal and state income, payroll tax and sales tax returns
filed by XYZ and all correspondence related thereto;
 
(B)           By the Company. The Company will deliver, or cause the following
to be delivered, to the XYZ Shareholders:
 
(1)           Stock certificate(s) and Warrants in the name of the XYZ
Shareholders, or their designees.
 
(3)           The Company’s Certificate of Representations and Warranties, as
defined in Paragraph 6.1;
 
(4)           A certificate dated at or within 30 days of the date of the
Closing from the Secretary of State of Nevada to the effect that the Company is
a corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada; and
 
(5)           Such other documents, instruments, and/or certificates, if any, as
are required to be delivered pursuant to the provisions of this Agreement, or
which are reasonably determined by the parties to be required to effectuate the
transactions contemplated in this Agreement, or as otherwise may be reasonably
requested by the XYZ Shareholders in furtherance of the intent of this
Agreement.
 
3.3           Post-Closing Documents. From time to time after the Closing, upon
the reasonable request of any party, the party to whom the request is made shall
deliver such other and further documents, instruments, and/or certificates as
may be necessary to fully vest in the requesting party the consideration
provided for in this Agreement or to enable the requesting party to obtain the
rights and benefits contemplated by this Agreement, including but not limited to
delivery of records of all books and records of XYZ since inception.
 
4.            Representations and Warranties of the Company
 
The Company represents and warrants to the XYZ Shareholders that:
 
4.1           Organization and Authority. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the corporate power and authority to carry on its business as
presently conducted. The execution and delivery of this Agreement and the
consummation of the transactions contemplated in this Agreement have been, or
will be prior to closing, duly authorized by all requisite corporate actions on
the part of the Company. This Agreement has been duly executed and delivered by
the Company and constitutes the valid, binding, and enforceable obligation of
the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Ability to Carry Out Agreement. To the best of the Company’s
knowledge and belief, the execution and performance of this Agreement will not
violate, or result in a breach of, or constitute a default in, any provisions of
applicable law, any agreement, instrument, judgment, order or decree to which
the Company is a party or to which the Company is subject. No consent of any
person under any contract or agreement required to be disclosed pursuant to this
Agreement are required for the execution, delivery, and performance by the
Company of this Agreement.
 
4.3           Capitalization of the Company. The capitalization of the Company
is, as of the date hereof, comprised of Two Billion Four Hundred Million
(2,400,000,000) shares of capital stock that consists of Two Billion Four
Hundred Million (2,400,000,000) shares of Common Stock, par value $0.0001, of
which 122,171,200 shares are outstanding, but not more than 65,815,984 shall be
issued and outstanding immediately following the Closing (being 30,182,400
outstanding immediately prior to the Closing plus the 35,633,584 shares to be
issued pursuant to this Agreement). All issued and outstanding shares are
legally issued, fully paid, and non-assessable, and are not issued in violation
of the preemptive or other right of any person.
 
4.4           Financial Information. The Company has provided to the XYZ
Shareholders, or will provide prior to Closing, copies of its Annual Report on
Form 10-K for the most recent fiscal year and any subsequent interim quarterly
financial statements on Form 10-Q. The quarterly financial statements and such
Annual Reports, and all other information included in such reports, shall be
referred to as the “Company Financials”. The Company has no obligation or
liability (whether accrued, absolute, contingent, liquidated or otherwise,
including without limitation any tax liabilities due or to become due) that is
not fully disclosed and adequately provided for in the Company Financials,
except current liabilities incurred and obligations under agreements entered
into in the usual and ordinary course of business since the date of the Company
Financials, none of which (individually or in the aggregate) are material except
as expressly indicated in the Company Financials. The Company is not a guarantor
or otherwise contingently liable for any material amount of such indebtedness.
Except as indicated in the Company Financials or the Company Disclosure
Documents, there exists no default under the provisions of any instrument
evidencing such indebtedness or of any agreement relating thereto.
 
4.5           Litigation. To the best knowledge and belief of the Company,
except as disclosed pursuant to this Agreement, there is neither pending nor
threatened, any action, suit or arbitration to which its property, assets or
business is or is likely to be subject and in which an unfavorable outcome,
ruling or finding will or is likely to have a material adverse effect on the
condition, financial or otherwise, or properties, assets, business or
operations, which would create a material liability on the part of the Company,
or which would conflict with this Agreement or any action taken or to be taken
in connection with it.
 
 
5

--------------------------------------------------------------------------------

 
 
4.6           Tax Matters. The Company has filed or will file all federal,
state, and local income, excise, property, and other tax returns, forms, or
reports, which are due or required to be filed by it and has paid, or made
adequate provision for payment of all taxes, interests, penalty fees,
assessments, or deficiencies shown to be due or claimed to be due or which have
or may become due on or in respect to such returns or reports.
 
4.7           Contracts. Except as disclosed pursuant to this Agreement, there
are no contracts, actual or contingent obligations, agreements, franchises,
license agreements, or other commitments between the Company and the Company or
other third parties which are material to the business, financial condition, or
results of operation of the Company, taken as a whole. For purposes of the
preceding sentence, the term “material” refers to any obligation or liability
which by its terms calls for aggregate payments of more than $25,000.
 
4.8           Material Contract Breaches; Defaults. To the best of the Company’s
knowledge and belief, except as disclosed in the Company Financials, it has not
materially breached, nor does it have any knowledge of any pending or threatened
claims or any legal basis for a claim that it has materially breached, any of
the terms or conditions of any agreement, contract, or commitment to which it is
a party or is bound and which might give rise to a claim by anyone against the
Company Shares. To the best of its knowledge and belief, the Company is not in
default in any material respect under the terms of any outstanding contract,
agreement, lease, or other commitment which might give rise to a claim against
the Company Shares, and there is no event of default or other event which, with
notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment which
might give rise to a claim against the Company Shares in respect of which the
Company has not taken adequate steps to prevent such a default from occurring.
 
4.9           Securities Laws. The Company is a public company and represents
that, except as disclosed in the Company Disclosure Documents and in Company
Financials, it has no existing or threatened liability, claim, lawsuit, or basis
for the same with respect to its original stock issuance to its founders, its
initial public offering, any other issuance of stock, or any dealing with its
stockholders, the public, the brokerage community, the SEC, any state regulatory
agency, or other person. The Company is required to file periodic reports under
Section 12(g) of the ‘34 Act. The Company represents that all reports required
to be filed pursuant to the ‘34 Act and any applicable U.S. state “Blue Sky” law
has been filed.
 
4.10        Brokers. The Company has not agreed to pay any brokerage fee,
finder’s fee, or other fee or commission with respect to the transactions
contemplated in this Agreement which could give rise to a claim against the
Shares, the XYZ Shares or the Warrants, or any portion thereof. To the best of
the Company’s knowledge, no person or entity is entitled, or intends to claim
that it is entitled, to receive any such fee or commission in connection with
such transactions. The Company further agrees to indemnify and hold harmless the
other parties to this Agreement against liability to any other broker claiming
to act on behalf of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
4.11        Corporate Records. Copies of all corporate books and records,
including, but not limited to, any other document and record of the Company
relating to the proceeding of its shareholders and directors will be provided to
XYZ prior to Closing at the request of XYZ. All such records and documents are
and will be complete, true, and correct.
 
4.12        Approvals. Except as otherwise provided in this Agreement, no
authorization, consent, or approval of, or registration or filing with, any
governmental authority or any other person is required to be obtained or made by
the Company in connection with the execution, delivery, or performance of this
Agreement.
 
4.13        Full Disclosure. The information concerning the Company, set forth
in this Agreement, and in the Company Disclosure Documents, is, to the best of
the Company’s knowledge and belief, complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.
 
4.14        Date of Representations and Warranties. Each of the representations
and warranties of the Company set forth in this Agreement is true and correct at
and as of the Closing Date, with the same force and effect as though made at and
as of the Closing Date, except for changes permitted or contemplated by this
Agreement.
 
5.            Representations and Warranties of the XYZ Shareholders
 
The XYZ Shareholders represent and warrant to the Company that:
 
5.1           Organization and Authority. XYZ is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
with the power and authority to carry on its business as now being conducted. In
addition, XYZ is duly qualified to do business in each jurisdiction in which the
nature of its business requires it to be so qualified, except to the extent that
the failure to so qualify does not have a material adverse effect on the
business of XYZ, taken as a whole. The execution and delivery of this Agreement
and the consummation of the transactions contemplated in this Agreement have
been, or will be prior to closing, duly authorized by all requisite action on
the part of XYZ as required, or otherwise, to the extent, if any, that such
authorizations are necessary. This Agreement has been duly executed and
delivered by XYZ and constitutes the valid, binding, and enforceable obligation
of XYZ, subject to equitable principles and laws of bankruptcy and similar laws.
 
5.2           Ability to Carry Out Agreement. To the best of the XYZ
Shareholders’ knowledge and belief, the execution and performance of this
Agreement will not violate, or result in a breach of, or constitute a default
in, any provision of applicable law, any agreement, instrument, judgment, order
or decree to which XYZ is a party or to which XYZ is subject, other than such
violations, breaches, or defaults which, singly or in the aggregate, do not have
a material adverse effect on its business as a whole or on the enforceability or
validity of this Agreement. No consent of any person under any contract or
agreement required to be disclosed or disclosed pursuant to this Agreement is
required for the execution, delivery, and performance by the XYZ Shareholders of
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3           Capitalization of XYZ. As of the date of execution of this
Agreement, the capitalization of XYZ is comprised of one class of capital stock
consisting of Two Hundred (200) shares of Common Stock of which 200 shares were
issued and are presently outstanding and held, of record, by the XYZ
Shareholders. All of the issued and outstanding shares are duly authorized,
validly issued, fully paid, and have been offered, issued, sold, and delivered
by XYZ in material compliance with all applicable federal and state securities
laws.
 
5.4           Financial Information. The XYZ Shareholders have provided to the
Company, or will provide prior to Closing, financial statements of XYZ for all
fiscal years ended since the inception of XYZ and reports for such interim
periods ending since the latest fiscal year ended, and such other documents and
information relating to XYZ’s current financial condition including but not
limited to its purchase, operation and disposition, if any, of any XYZ asset and
liability. Such financial statements and other financial information shall be
referred to as the “XYZ Financials”. If not audited, the XYZ Shareholders
represent that all financial statements and reports included in the XYZ
Financials have been prepared from the books and records of XYZ (subject to
normal year-end adjustments) and present fairly the financial condition of XYZ
and the results of their operations for the periods therein specified, all in
accordance with generally accepted accounting principles applied on a basis
consistent with prior accounting periods. Except as set forth in the XYZ
Financials, XYZ has no obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, including without limitation any tax
liability due or to become due) that is not fully disclosed and adequately
provided for, except current liabilities incurred and obligations under
agreements entered into in the usual and ordinary course of business since
inception, none of which (individually or in the aggregate) are material. XYZ is
not a guarantor or otherwise contingently liable for any material amount not
disclosed in the XYZ Financials, nor does there exist any default under the
provisions of any instrument evidencing any indebtedness of XYZ or of any
agreement relating thereto.
 
5.5           Conduct of Business. Except as disclosed in the XYZ Disclosure
Documents, XYZ has not (i) discharged or satisfied any lien other than those
securing, or paid any obligation or liability other than, current liabilities
shown on the XYZ Financials and current liabilities incurred since the date of
the XYZ Financials, in each case in the usual or ordinary course of business,
(ii) mortgaged, pledged or subjected to lien any of their tangible or intangible
assets (other than purchase money liens incurred in the ordinary course of
business for such assets not yet paid for), (iii) sold, transferred or leased
any of their assets except in the usual and ordinary course of business, (iv)
canceled or compromised any material debt or claim, or waived or released any
right of material value, (v) suffered any physical damage, destruction or loss
(whether or not covered by insurance) materially adversely affecting its
properties, business or prospects, (vi) entered into any transaction other than
in the usual and ordinary course of business, except as contemplated by this
Agreement, (vii) encountered any labor difficulty or labor union organizing
activity, (viii) made or agreed to any wage or salary increase or entered into
any employment agreement, (ix) issued or sold any security or granted any option
with respect thereto, except as disclosed pursuant to this Agreement, (x)
amended its Articles of Incorporation, (xi) agreed to declare or pay any
distribution with respect to their outstanding capital stock, or (xii) suffered
or experienced any change in, or condition affecting, the condition (financial
or otherwise) of their properties, assets, liabilities, business, operations or
prospects, other than changes, events or conditions in the ordinary course of
their business none of which has (individually or in the aggregate) been
materially adverse, except as disclosed in the XYZ Financials or Disclosure
Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6           Litigation. To the best knowledge and belief of XYZ, except as
disclosed in the XYZ Disclosure Documents, there is neither pending nor
threatened, any action, suit or arbitration to which XYZ’s properties, assets or
business is or is likely to be subject and in which an unfavorable outcome,
ruling or finding will or is likely to have a material adverse effect on the
condition, financial or otherwise, or properties, assets, business or operations
of XYZ, or create any material liability on the part of XYZ or conflict with
this Agreement or any action taken or to be taken in connection herewith.
 
5.7           Tax Matters. XYZ has filed all federal, state and local income,
payroll and sales tax returns and reports which are due or required to be filed
by it, and, except as disclosed in the XYZ Disclosure Documents, has paid, or
made adequate provision for the payment of, all taxes, interest, penalties,
assessments or deficiencies shown to be due or claimed to be due or which have
or may become due on or in respect to such tax returns and reports. Such federal
and state income, payroll and sales tax returns, to the best of the XYZ
Shareholders’ knowledge and belief, have not been audited and are not being
audited by any governmental authority.
 
5.8           Contracts and Options. Except as disclosed in the XYZ Disclosure
Documents, there is no contract, actual or contingent obligation, agreement,
franchise, license agreement, or other commitment to which XYZ is a party or by
which it or any of its properties or assets are bound which are material to the
business, financial condition, or its results of operation. For purposes of the
preceding sentence, the term “material” refers to any obligation or liability
which by their terms calls for aggregate payments of more than $10,000.
 
5.9           Material Contract Breaches; Defaults. Except as disclosed by the
XYZ Financials or as reserved for therein, to the best of their knowledge and
belief of the XYZ Shareholders, XYZ has not materially breached, nor have they
any knowledge of any pending or threatened claim or any legal basis for a claim
that XYZ has materially breached, any of the terms or conditions of any
agreement, contract, or commitment to which they are a party or is bound and
which are material to the business, financial condition, or results of the
operation of XYZ, taken as a whole. Except as disclosed by the XYZ Financials or
as reserved for therein, to the best of their knowledge and belief, neither the
XYZ Shareholders nor XYZ are in default in any material respect under the terms
of any outstanding contract, agreement, lease, or other commitment which is
material to the business, operations, properties, assets, or condition of XYZ,
and there is no event of default or other event which, with notice or lapse of
time or both, would constitute a default in any material respect under any such
contract, agreement, lease, or other commitment in respect of which XYZ has not
taken adequate steps to prevent such a default from occurring.
 
 
9

--------------------------------------------------------------------------------

 
 
5.10         XYZ Shareholders. The signature page contains the full legal name,
address, phone and taxpayer identification number for each XYZ Shareholder.
 
5.11         Employee and Labor Matters. The XYZ Disclosure Documents accurately
set forth the names, positions, and annual salary of each person employed by
XYZ, including officers, whose annual salary including bonuses exceeds Ten
Thousand Dollars ($10,000). Except as disclosed in the XYZ Disclosure Documents,
XYZ has no employment agreement that cannot be canceled on thirty (30) days
notice, or collective bargaining agreement covering any of its employees and has
encountered no material labor difficulty. The XYZ Disclosure Documents also set
forth a complete and accurate list of all employee benefit plans, including all
profit sharing, bonus, stock, pension, or similar plans to which XYZ is a party
or by which XYZ is bound. The XYZ Shareholders will deliver or cause to be
delivered to the Company prior to Closing complete and correct copies of all the
agreements, plans, or other written materials identified in the XYZ Disclosure
Documents. There is no existing default by under any of the agreements, plans,
or arrangements identified in the XYZ Disclosure Documents, and there exists no
condition or circumstance which, with notice or lapse of time or both, would
constitute such a default. Except as disclosed in the XYZ Disclosure Documents,
there is no pending or threatened labor dispute, strike, slowdown, or work
stoppage, no unfair labor practice pending against XYZ before the National Labor
Relations Board, XYZ is not engaged in any unfair labor practice, and there is
no grievance or arbitration proceeding pending against, or threatened to be
asserted or commenced against XYZ under any collective bargaining agreement or
other labor contract. All Taxes relating to XYZ which XYZ is required by law to
withhold or collect have been duly withheld or collected and have been timely
paid over to the proper authorities to the extent due and payable.
 
5.12         Real Properties. Except as disclosed pursuant to this Agreement,
XYZ has good and marketable fee simple title to all real properties owned by it,
including without limitation those reflected in the XYZ Financials, free and
clear of any lien or encumbrance except for current local property taxes not yet
payable and any utility or other easements that do not and will not affect
operations upon or about such real properties or the economic value or
marketability thereof.
 
5.13         Other Properties and Equipment. Except as disclosed pursuant to
this Agreement, XYZ has good title, subject to no security interest, lien,
encumbrance, or claim, to all structures, facilities, machineries and
equipments, supplies, raw materials, vehicles, tools, parts, office equipments,
furniture, furnishings, and all items of personal property and equipment in, at,
on or about such real properties owned or leased by it, or used or necessary in
its operations or business, including without limitation those reflected in the
XYZ Financials. All such structures, facilities, equipments, machineries,
vehicles and tools are in reasonably good operating condition and repair and are
sufficient to enable XYZ to carry on its operations.
 
 
10

--------------------------------------------------------------------------------

 
 
5.14         Leaseholds and Executory Contracts. Except as disclosed pursuant to
this Agreement, each and every lease or executory contract to which XYZ is a
party is valid and enforceable. XYZ has not received any notice of default by it
under the terms of any such lease or executory contract which default remains
uncured, and it is not in material breach or default by them under the terms of
any such lease or executory contract, except as disclosed on the XYZ Disclosure
Documents.
 
5.15         Investments. XYZ has provided, or will provide to the Company,
prior to Closing, a complete and accurate description of the XYZ Assets,
including but not limited to a list of all investments of XYZ, which accurately
set forth the nature of XYZ’s interest or ownership in each investment and, if
applicable, the jurisdictions in which the respective investments have been
incorporated, organized, and currently doing business. Except for the entities
identified on the list to be provided to the Company, there is no corporation,
limited partnership, limited partnership, joint venture, association, trust, or
other entity or organization which XYZ directly or indirectly controls or in
which XYZ directly or indirectly owns any equity interest or any other interest.
 
5.16         Permits. Except as disclosed pursuant to this Agreement, XYZ has
obtained and maintained in full force and effect all franchises, permits,
certificates, authorizations, licenses and other similar authority required by
law or governmental regulations from all applicable federal, state or local
authorities and any other regulatory authorities, which are necessary for the
conduct of its business as now being conducted by it and as planned to be
conducted, and it is not in default or noncompliance in any material respect
under any of such franchises, permits, certificates, authorizations, licenses or
other similar authority.
 
5.17         Compliance with Laws, Rules, Etc. The capitalization, business and
operations of XYZ is and has been conducted in compliance with all applicable
federal, state, and local laws, rules and regulations, and it is not in
violation of any terms of any mortgage, indenture, contract, agreement,
instrument, judgment, decree, order, statute, rule or regulation to which it is
subject, except to the extent any violation or noncompliance would not
materially and adversely affect its business, operations, properties, assets, or
financial condition, except to the extent that any violation or noncompliance
would not result in the incurring of any material liability. Further, XYZ not
been notified by any regulatory or governmental authority that it is now in
violation of any law, rule, regulation, ordinance, or order.
 
5.18         Conflict of Interest Transactions. Except as disclosed in the XYZ
Disclosure Documents, no past or present shareholder or employee of XYZ, or any
affiliate, and no Associate of any past or present shareholder or employee of
XYZ or any affiliate, (i) is indebted to, or has any financial, business, or
contractual relationship or arrangement with XYZ or any affiliate, (ii) has any
direct or indirect interest in any property, asset, or right which is owned or
used by XYZ or any affiliate, or (iii) has been directly or indirectly involved
in any transaction with XYZ or any affiliate.
 
 
11

--------------------------------------------------------------------------------

 
 
5.19         Corporate Records. Copies of all corporate books and records,
including but not limited to stock transfer ledgers, and any other documents and
records of XYZ will be provided to the Company at Closing. All such records and
documents are complete, true, and correct.
 
5.20         Banking Records. A true, correct, and complete list of the names of
each bank in which XYZ has an account and the names of all persons authorized to
draw thereon will be delivered to the Company as part of the XYZ Disclosure
Documents; XYZ has no safe deposit box.
 
5.21         Brokers. To the best of XYZ’s knowledge, no other person or entity
is entitled, or intends to claim that they are entitled, to receive any such
fees or commissions in connection with such transactions. XYZ and the XYZ
Shareholders further agree to indemnify and hold harmless the Company against
liability to any other broker claiming to act on behalf of XYZ.
 
5.22         Approvals. Except as otherwise provided in this Agreement, to the
best knowledge and belief of the XYZ Shareholders, no authorization, consent, or
approval of, or registration or filing with, any governmental authority or any
other person is required to be obtained or made by the XYZ Shareholders or XYZ
in connection with the execution, delivery, or performance of this Agreement.
 
5.23         Full Disclosure. The information concerning XYZ set forth in this
Agreement, in the XYZ Disclosure Documents, and in the XYZ Financials is, to the
best of the XYZ Shareholders’ knowledge and belief, complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.
 
5.24         Date of Representations and Warranties. Each of the representations
and warranties of the XYZ Shareholders set forth in this Agreement are joint and
several, and are true and correct at and as of the Closing Date, with the same
force and effect as though made at and as of the Closing Date, except for
changes permitted or contemplated by this Agreement.
 
6.            Conditions Precedent to Obligations of the XYZ Shareholders
 
All obligations of the XYZ Shareholders under this Agreement are subject to the
fulfillment, prior to or as of the Closing Date, of each of the following
conditions:
 
6.1           Representations and Warranties. The representations and warranties
by the Company set forth in this Agreement shall be true and correct at and as
of the Closing Date, with the same force and effect as though made at and as of
the Closing Date, except for changes permitted or contemplated by this
Agreement. The Company shall deliver on the Closing Date a certificate to this
effect, referred to as the Company Certificate of Representations and
Warranties.
 
 
12

--------------------------------------------------------------------------------

 
 
6.2           No Breach or Default. The Company shall have performed and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing.
 
6.3           Action to Pay Merger Consideration. The Company shall have taken
all corporate and other action necessary to issue and deliver the Merger
Consideration to the XYZ Shareholders pursuant to this Agreement, except those
actions to be taken after Closing which are required by the undertaking referred
to in Paragraph 6.5 below.
 
6.4           Company Disclosure Documents. Before Closing, the Company will
have delivered to the XYZ Shareholders, or caused the delivery of, the Company
Disclosure Documents.
 
6.5           Approval of Other Instruments and Documents by the XYZ
Shareholders. All instruments and documents delivered to the XYZ Shareholders
pursuant to the provisions of this Agreement shall be reasonably satisfactory to
their legal counsel.
 
6.7           Opinion of Counsel. The Company shall have delivered to the XYZ
Shareholders an opinion of counsel dated as that of the Closing Date to the
effect that:
 
(A)          The Company is duly organized, validly existing, and in good
standing under the laws of the United States, State of Nevada.
 
(B)           The Company has the corporate power to conduct business and,
specifically, to carry on its business as now being conducted and is duly
qualified to do business in the United States, State of Nevada.
 
(C)           All corporate actions and director approvals have been properly
obtained and completed by the Company, to the extent, if any, that they are
necessary, for all actions required under this Agreement prior to Closing.
 
(D)           This Agreement has been duly authorized, executed, and delivered
by the Company and is a valid and binding obligation of the Company.
 
7.            Conditions Precedent to Obligations of the Company
 
All obligations of the Company under this Agreement are subject to the
fulfillment, prior to or as of the Closing Date, of each of the following
conditions:
 
7.1           Representations and Warranties. The representations and warranties
executed by the President of XYZ on behalf of the XYZ Shareholders set forth in
this Agreement shall be true and correct at and as of the Closing Date, with the
same force and effect as though made at and as of the Closing Date, except for
changes permitted or contemplated by this Agreement. The XYZ Shareholders shall
cause to be delivered on the Closing Date the certificate to this effect,
referred to in this Agreement as the Certificate of Representations and
Warranties executed by the President of XYZ.
 
 
13

--------------------------------------------------------------------------------

 
 
7.2           No Breach or Default. The XYZ Shareholders shall have performed
and complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing.
 
7.3           Action to Transfer XYZ Shares. The XYZ Shareholders shall have
taken all action necessary to transfer the XYZ Shares to the subsidiary of the
Company, or cancel those shares, pursuant to this Agreement. In this regard, the
conveyance(s) or cancellation of the XYZ Shares shall contain such good and
sufficient stock powers, and other good and sufficient instruments of sale,
conveyance, transfer, and assignment, in form and substance reasonably
satisfactory to the Company’s counsel and with all requisite documentary stamps,
if any, affixed, as shall be required or as may be appropriate in order
effectively to vest in the Company’s subsidiary good, indefeasible, and
marketable title to the XYZ Shares free and clear of all liens, mortgages,
conditional sales, and other title retention agreements, pledges, assessments,
covenants, restrictions, reservations, easements, and all other encumbrances of
every nature.
 
In addition to the conveyance and delivery of the XYZ Shares, the XYZ
Shareholders shall have taken all action necessary to deliver all of XYZ’s
corporate books and records, including but not limited to its files, documents,
papers, agreements, formulas, books of account, and records pertaining to its
business.
 
7.4           XYZ Financials. Before Closing, the XYZ Shareholders will have
delivered the XYZ Financials and all XYZ Disclosure Documents to the Company.
The XYZ Disclosure Documents shall specifically include a balance sheet, income
statement, statement of cash flows, and statement of changes in stockholder’s
equity related to the operations of XYZ’s business interests since inception up
to the most recent practical date.
 
7.5           Approval of Other Instruments and Documents by the Company. All
instruments and documents delivered to the Company pursuant to the provisions of
this Agreement shall be reasonably satisfactory to the Company and its legal
counsel.
 
7.6           Opinions, Affidavits and Declarations by the XYZ Shareholders. The
XYZ Shareholders shall have delivered to the Company evidence reasonably
satisfactory to the Company, and their counsel and auditors, dated as that of
the Closing Date, that:
 
(A)          XYZ is duly organized, validly existing, and in good standing under
the laws of the State of New York and that the XYZ Shares are free and clear of
any and all liens, encumbrances or contingent liabilities except as disclosed
pursuant to this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(B)           XYZ has the corporate power to carry on its business as now being
conducted and is duly qualified to do business in the State of New York and in
any other jurisdiction where required or where the non-qualification to do
business would have a material adverse affect on the value of its business.
 
(C)           All actions and approvals required in connection to the transfer
of the XYZ Shares to the Company have been properly taken, completed or obtained
by the XYZ Shareholders, to the extent, if any, that they are necessary.
 
(D)           This Agreement has been duly authorized, executed, and delivered
by the XYZ Shareholders and is a valid and binding obligation of the XYZ
Shareholders.
 
8.            Covenants and Agreements of the XYZ Shareholders
 
Up to and including the Closing Date, the XYZ Shareholders covenant that:
 
8.1           Access and Information. After the execution of this Agreement, the
XYZ Shareholders will cause XYZ to permit the Company to have reasonable access
to all information necessary to verify the representations and warranties made
herein. After the Closing, the XYZ Shareholders will cause XYZ to continue to
permit the Company access to such additional documentation and information as is
reasonably necessary to completion of the transactions contemplated under this
Agreement.
 
8.2           Conduct of Business as Usual. Up until the Closing Date, the XYZ
Shareholders shall insure that XYZ’s operations shall be conducted only in the
usual and ordinary course, and that no change will be made to such operations
which might adversely affect the value of the XYZ Shares to be transferred to
the Company.
 
8.3           Best Efforts. The XYZ Shareholders shall use their best efforts to
fulfill all conditions of the Closing including the timely solicitation of
affirmative consent of all third parties necessary to effect a Closing under
this Agreement.
 
8.4           Assent to Merger and Transfer or Cancellation of XYZ Shares. In
the event the merger of XYZ into a wholly-owned subsidiary of the Company is
consummated, then each of the XYZ Shareholders agrees to such merger and waives,
surrenders, and agrees not to exercise any rights which such XYZ Shareholders
might have to purchase any XYZ Shares or have XYZ redeem any XYZ Share.
 
9.            Covenants and Agreements of the Company
 
Up to and including the Closing Date, except that Paragraph 9.7 shall be
applicable to the period after Closing in accordance with its terms, the Company
covenants that:
 
9.1           Change in the Company Directors. The Company agrees that upon
consummation of the merger it shall have three (3) seats on its Board, two (2)
of which shall be vacant, and that the two (2) vacant seats on the Company’s
Board may be filled by two (2) new directors to be chosen by the XYZ
Shareholders.
 
 
15

--------------------------------------------------------------------------------

 
 
9.2           Maintenance of Capital Structure. Up until the Closing Date, or
termination hereof, whichever is the earlier, except as disclosed herein or
required under the terms of this Agreement, no change shall be made in the
Articles of Incorporation or Bylaws of the Company, or the authorized capital
stock of the Company.
 
9.3           Avoidance of Distributions. Up until the Closing Date, the Company
shall not declare any dividend, make any payment or distribution to its
stockholders or purchase for cash or redeem any of its shares of capital stock.
 
9.4           Conduct of Business as Usual. Up until the Closing Date, the
Company shall conduct its operations only in the usual and ordinary course, and
that no change will be made to such operations which might adversely affect the
value of the Company.
 
9.5           Access and Information. After the execution of this Agreement, the
Company will permit the XYZ Shareholders to have reasonable access to all
information necessary to verify the representations and warranties of the
Company. After the Closing, the Company will continue to permit the XYZ
Shareholders access to such additional documentation and information regarding
the Company as is reasonably necessary to completion of the transactions
contemplated under this Agreement.
 
9.6           Best Efforts. The Company shall use its best efforts to fulfill or
obtain the fulfillment of all conditions of the Closing, including the timely
solicitation of affirmative consent of all third parties necessary to effect a
Closing under this Agreement.
 
9.7           Post Closing Undertaking. The Company shall, at its own cost and
expense obtain all approvals of the Securities and Exchange Commission required
by law so that the Company may hold a Shareholder’s Meeting to amend its
Articles of Incorporation to change the name of the Company.
 
10.          Termination
 
10.1         Termination Without Cause. This Agreement may be terminated at any
time prior to the Closing Date without cost or penalty to either party:
 
(A)          Mutual Consent. By mutual consent of the XYZ Shareholders and the
Company.
 
(B)           Actions or Proceedings. By the XYZ Shareholders or the Company,
(unless the action or proceeding referred to is caused by a breach or default on
the part of the XYZ Shareholders or the Company of any of their representations,
warranties, or obligations under this Agreement), if there shall be any actual
or threatened action or proceeding by or before any court or any other
governmental body which shall seek to restrain, prohibit, or invalidate the
transactions contemplated by this Agreement and which, in the judgment of the
XYZ Shareholders or the Company, made in good faith and based upon the advice of
legal counsel, makes it inadvisable to proceed with the transactions
contemplated by this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
(C)           Less than 80% of XYZ Shares Participate. By the Company, if less
than 80% of the outstanding shares of XYZ are tendered to the Company at the
Closing.
 
10.2         Termination with Cause
 
This Agreement may be terminated, with the terminating party to be reimbursed by
the other party of all expenses and costs related to this Agreement, if:
 
(A)          Breach or Noncompliance by the XYZ Shareholders. The XYZ
Shareholders shall fail to comply in any material aspect with any of their
representations, warranties, or obligations under this Agreement, or if any of
the representations or warranties made by the XYZ Shareholders, or any one of
them, under this Agreement shall be inaccurate in any material respect and is
not cured within ten (10) business days of notice of such breach.
 
(B)           Breach or Noncompliance by the Company. The Company shall fail to
comply in any material aspect with any of its representations, warranties, or
obligations under this Agreement, or if any of the representations or warranties
made by the Company under this Agreement shall be inaccurate in any material
respect and is not cured within ten (10) business days of notice of such breach.
 
11.          Securities Registration; Disclosure
 
11.1         Private Transaction. The XYZ Shareholders understand that the
securities issued pursuant to this Agreement, have not been nor will they be
registered under the Securities Act of 1933 as amended (“‘33 Act”), but are
issued pursuant to exemptions from registration including but not limited to
Regulation D and Section 4(2) of the ‘33 Act, and the Company’s reliance on such
exemptions in issuing the securities is predicated in part on the
representations of the XYZ Shareholders set forth herein and in the Investment
Letter attached hereto as Exhibit “1” (the “Investment Letter”), to be executed
by each of the XYZ Shareholders and delivered to the Company at Closing.
 
11.2         Access to Information. Each of the XYZ Shareholders represents
that, by virtue of their respective economic bargaining power or otherwise,
he/she has had access to or have been furnished with, prior to or concurrently
with Closing, the same kind of information that would be available in a
registration statement under the ‘33 Act should registration of the Shares and
Warrants issued pursuant to this Agreement have been necessary, and that they
have had the opportunity to ask questions of and receive answers from the
Company’s officers and directors, or any party acting on their behalf,
concerning the business of the Company and that they have had the opportunity to
obtain any additional information, to the extent that the Company possesses such
information or can acquire it without unreasonable expense or effort, necessary
to verify the accuracy of information obtained or furnished by the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
12.          Indemnification
 
As provided herein, the XYZ Shareholders and the Company shall each indemnify
and hold harmless the other for one (1) year following the date of Closing under
this Agreement against and in respect of any liability, damage, or deficiency,
all actions, suits, proceedings, demands, assessments, judgments, costs and
expenses resulting from any misrepresentations, breach of covenant or warranty,
or from any misrepresentation contained in any certificate furnished hereunder.
In this regard, the XYZ Shareholders agree that the Company is held harmless
from and indemnified against any loss, damage, or expense resulting from the
falsity or breach of any of the representations, warranties, or agreements of
the XYZ Shareholders contained herein.
 
13.          Covenant Not to Compete
 
13.1         Each XYZ Shareholder agrees that for a period of five (5) years
from and after the date of the Closing, he will not, unless acting with the
Company’s prior written consent, directly or indirectly, own, manage, operate,
join, control, or participate in the ownership, management, operation, or
control of, or be connected as an officer, employee, partner, or otherwise with,
any business engaged in the business of organizing or managing a pooled betting
scheme or lottery debit cards and related activities within the United States,
except any XYZ Shareholder may own not more than five percent (5%) of the common
stock of any company whose stock is traded in any stock exchange or
over-the-counter. The XYZ Shareholders agree that the remedy at law for any
breach of the foregoing will be inadequate and that the Company and XYZ shall be
entitled, inter alia, to temporary and permanent injunctive relief without the
necessity of proving actual damage to the Company or XYZ.
 
14.          Confidential Information
 
Notwithstanding any termination of this Agreement, the Company, XYZ and the XYZ
Shareholders, and their representatives, agree to hold in confidence any
information not generally available to the public received by them from the
Company, XYZ or the XYZ Shareholders pursuant to the terms of this Agreement. If
this Agreement is terminated for any reason, the Company, XYZ and the XYZ
Shareholders and their representatives will continue to hold such information as
to XYZ in confidence and will, to the extent requested by the XYZ Shareholders,
promptly return to them all written material and all copies or abstracts thereof
furnished to the Company, XYZ and the XYZ Shareholders pursuant hereto.
Notwithstanding any termination of this Agreement, the XYZ Shareholders and
their representatives agree to hold in confidence any information not generally
available to the public received by them from the Company pursuant to the terms
of this Agreement. If this Agreement is terminated for any reason, the XYZ
Shareholders and their representatives will continue to hold such information in
confidence and will, to the extent requested by the Company, promptly return to
the Company all written material and all copies or abstracts thereof given to
them or their representatives pursuant thereto.
 
 
18

--------------------------------------------------------------------------------

 
 
15.          Miscellaneous Provisions
 
15.1         Survival of Representations and Warranties. All representations,
warranties, and covenants made by any party in this Agreement shall survive the
Closing hereunder and the consummation of the transactions contemplated hereby
for three (3) years from the Closing Date. The XYZ Shareholders and the Company
are executing and carrying out the provisions of this Agreement in reliance on
the representations, warranties, and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for including
any investigation upon which they might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.
 
15.2         Approval of the XYZ Shareholders. The Company and the XYZ
Shareholders understand that this Agreement requires approval and participation
by a majority of the XYZ Shareholders holding at least 80% of the XYZ Shares,
and thus that all rights and obligations hereunder are subject to securing such
approval. Each XYZ Shareholder, by its execution hereof, hereby gives its
consent to the transaction contemplated by this Agreement. In the event that the
requisite number of XYZ Shareholders shall fail to approve this Agreement, then
notwithstanding anything contained herein to the contrary, this Agreement shall
be terminated without liability to either the XYZ Shareholders or the Company.
 
15.3         Costs and Expenses. All costs and expenses in the proposed sale and
transfer described in this Agreement shall be borne by the XYZ Shareholders and
the Company in the following manner:
 
(A)          Attorneys Fees and Costs. Each party shall pay the fees of its own
attorney(s), except as may be expressly set forth herein to the contrary.
 
(B)           Costs of Closing. Each party shall bear its reasonable share of
all other Closing costs and expenses arising from this Agreement.
 
15.4         Further Assurances. At any time and from time to time, after the
effective date, each party will execute such additional instruments and take
such action as may be reasonably requested by the other party to confirm or
perfect title to any property transferred hereunder or otherwise to carry out
the intent and purposes of this Agreement.
 
15.5         Waiver. Any failure of any party to this Agreement to comply with
any of its obligations, agreements, or conditions hereunder may be waived in
writing by the party to whom such compliance is owed. The failure of any party
to this Agreement to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision or a waiver of
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of or non-compliance with this Agreement shall be held to
be a waiver of any other or subsequent breach or non-compliance.
 
 
19

--------------------------------------------------------------------------------

 
 
15.6         Notices. All notices and other communications hereunder shall
either be in writing and shall be deemed to have been given if delivered in
person, sent by overnight delivery service or sent by facsimile transmission, to
the parties hereto, or their designees, as follows:
 
To the XYZ or the XYZ Shareholders:
     
Gary Clyburn, President
 
Celestial Jets, Inc.
 
224 Fifth Avenue 4th Floor
 
New York, NY 10001
   
With a copy to:
     
Jay L. Hack., Esq.
 
Gallet Dreyer & Berkey, LLP
 
845 Third Avenue
 
New York, NY 10022
   
To the Company:
 
VizStar, Inc.
 
5348 Vegas Drive
 
Suite 112
 
Las Vegas, NV 89108
   
with a copy to:
 
Richard O. Weed
 
Weed & Co. LLP
 
4695 MacArthur Court, Suite 1430
 
Newport Beach, CA 92660
 
Telephone (949) 475-9086
 
Facsimile (949) 475-9087
 
Email: rick@weedco.com

 
15.7         Headings. The paragraph and subparagraph headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
15.8         Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
15.9         Governing Law. This Agreement shall be governed by the laws of the
United States, State of California.
 
15.10       Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.
 
15.11       Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements, or understandings between the parties relating to the subject
matter of this Agreement. No oral understandings, statements, promises, or
inducements contrary to the terms of this Agreement exist. No representations,
warranties, covenants, or conditions, express or implied, other than as set
forth herein, have been made by any party.
 
15.12       Severability. If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.
 
15.13       Amendment. This Agreement may be amended only by a written
instrument executed by the parties or their respective successors or assigns.
 
15.14       Facsimile Counterparts. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto and such
executed copy may be delivered by facsimile of similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any party hereto, all
parties agree to execute an original of this Agreement as well as any facsimile,
telecopy or other reproduction hereof.
 
15.15       Time is of the Essence. Time is of the essence of this Agreement and
of each and every provision hereof.
 
Signatures appear on following page
 
 
21

--------------------------------------------------------------------------------

 
 
Signatures to Merger Agreement
 
                               IN WITNESS WHEREOF, the parties have executed
this Agreement the day and year first above written.
 

 
“Company”
 
VizStar, Inc.
       
By:
/s/ Richard O. Weed
 
Name: Richard O. Weed
 
Title: Secretary
       
“XYZ Shareholders”
 
Gary Clyburn
       
By:
/s/ Gary Clyburn, Jr.
 
Name: Gary Clyburn, Jr.
 
224 Fifth Avenue 4th Floor
 
New York, NY 10001
 
Phone: 646-434-0030
       
Celestial Jets, Inc.
       
By:
/s/ Gary Clyburn, Jr.
 
Name: Gary Clyburn
 
Title: President

 
 
22

--------------------------------------------------------------------------------

 
 